UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                               Nos. 21-1729 & 21-3325
                                    ____________

                            ARCKANGE SAINT FORD,

                                        Petitioner

                                          v.

                             ATTORNEY GENERAL
                          UNITED STATES OF AMERICA,

                                        Respondent


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A209-873-543)
                         Immigration Judge: Mirlande Tadal


                              Argued on April 13, 2022

                 Before: AMBRO, BIBAS, and ROTH, Circuit Judges



      1. Motion to Amend Published Opinion;

      2. Petitioner’s Response to Motion to Amend Published Opinion



                                                     Respectfully,
                                                     Clerk/sb

_________________________________ORDER________________________________
The foregoing motion is GRANTED. The opinion and judgment filed on May 16, 2022
are hereby vacated. The Clerk is directed to file the amended opinion and re-enter the
judgment contemporaneously with this order.
                               By the Court,

                               s/ Jane R. Roth
                               Circuit Judge

Dated: October 11, 2022
Sb/cc: All Counsel of Record